 

Exhibit 10.19

AWARD NOTICE

AND

NONQUALIFIED STOCK OPTION AGREEMENT

(CONVERTED AWARD –               GRANT)

 

PARK HOTELS & RESORTS INC.

2017 OMNIBUS INCENTIVE PLAN

 

The Participant has been granted stock options with the terms set forth in this
Award Notice, and subject to the terms and conditions of the Plan and the
Nonqualified Stock Option Agreement to which this Award Notice is attached.
Capitalized terms used and not defined in this Award Notice shall have the
meanings set forth in the Nonqualified Stock Option Agreement and the Plan.

 

Participant:

 

Date of Grant:

 

Pre-Spin Award Grant Date:

 

Vesting Start Date:

 

Exercise Price:

 

Number of Shares Subject to Option:               Shares

 

Vesting Schedule:

 

The Option shall become vested and exercisable with respect to 1/3rd of the
total number of Shares covered by the Option (and specified above) on each of
             ,               and              , subject to the Participant’s
continued employment through the applicable vesting date. If the number of
Shares is not evenly divisible by three, then no fractional Share shall vest and
the installments shall be as equal as possible with the smaller installments
vesting first. Each such right of purchase shall be cumulative and shall
continue, unless sooner exercised or terminated as herein provided, during the
remaining period of the Option Period.

 

 

 

--------------------------------------------------------------------------------

 

NONQUALIFIED STOCK OPTION AGREEMENT

(CONVERTED AWARD –               GRANT)

 

PARK HOTELS & RESORTS INC.

2017 OMNIBUS INCENTIVE PLAN

 

This Nonqualified Stock Option Agreement (this “Agreement”), effective as of the
Date of Grant (as defined below), is between Park Hotels & Resorts Inc., a
Delaware corporation (the “Company”), and the Participant (as defined below).

 

WHEREAS, as of January 3, 2017, the Company completed a spin-off transaction
(the “Spin-Off”) from Hilton Worldwide Holdings Inc. (“Hilton Parent”), pursuant
to which the Company became a publicly-traded corporation;

 

WHEREAS, in connection with the Spin-Off, Hilton Parent undertook a distribution
of shares of the Company’s Common Stock to certain holders of Hilton Parent
common stock (the “Spin-Off Distribution”);

 

WHEREAS, the Company has adopted the Park Hotels & Resorts Inc. 2017 Omnibus
Incentive Plan (as it may be amended, the “Plan”) in order to provide additional
incentives to selected officers, employees, consultants and advisors of the
Company and the other members of the Company Group;

 

WHEREAS, prior to the Spin-Off, the Participant was an officer or employee of
Hilton Parent (or one of its Subsidiaries or Affiliates (each, as defined in the
Hilton Parent 2013 Omnibus Incentive Plan)), and, as of the date of the Spin-Off
Distribution, the Participant will be employed by the Company or another member
of the Company Group; and

 

WHEREAS, in connection with the Spin-Off Distribution, (x) the compensation
committee of the Board of Directors of Hilton Parent has determined that it is
advisable and in the best interests of the Company to adjust (1) the type and
number of shares subject to the award of non-qualified stock options that was
granted to the Participant on the Pre-Spin Award Grant Date (as defined below),
which the Participant holds as of the date of the Spin-Off Distribution pursuant
to the Hilton Parent 2013 Omnibus Incentive Plan (the “Pre-Spin Award”), and (2)
the exercise price applicable to such Pre-Spin Award, and (y) following such
adjustments, the Board has approved the grant of a substitute Award of the
Option (as defined below) to the Participant in substitution for the Pre-Spin
Award, such that the Pre-Spin Award will be immediately terminated upon the
grant of the Option, as provided for herein, and the Company and the Participant
hereby wish to memorialize the terms and conditions applicable to the Option.

 

2

--------------------------------------------------------------------------------

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.Definitions. Capitalized terms not otherwise defined herein shall have the
same meanings as in the Plan. The following terms shall have the following
meanings for purposes of this Agreement:

(a)“Agreement” shall mean this Nonqualified Stock Option Agreement including
(unless the context otherwise requires) the Award Notice and Appendix A.

(b)“Award Notice” shall mean the notice to the Participant.

(c)“Exercise Price” shall mean the “Exercise Price” listed in the Award Notice.

(d)“Date of Grant” shall mean the “Date of Grant” listed in the Award Notice.

(e)“Participant” shall mean the “Participant” listed in the Award Notice.

(f)“Pre-Spin Award Grant Date” shall mean the “Pre-Spin Award Grant Date” listed
in the Award Notice.

(g)“Restrictive Covenant Violation” shall mean the Participant’s breach of the
Restrictive Covenants listed on Appendix A or any covenant regarding
confidentiality, competitive activity, solicitation of the Company’s vendors,
suppliers, customers, or employees, or any similar provision applicable to or
agreed to by the Participant.

(h)“Retirement” shall mean the Participant’s termination of employment with the
Company Group, other than for Cause or while grounds for Cause exist, due to the
Participant’s death or due to or during the Participant’s Disability, following
the date on which (i) the Participant attained the age of 55 years old, and (ii)
the number of completed years of the Participant’s employment with (x) Hilton
Parent or any of its Subsidiaries commencing on or before the Pre-Spin Award
Grant Date through the Date of Grant, and (y) any member of the Company Group
commencing on the Date of Grant, is at least 10.

(i)“Shares” shall mean the number of shares of Common Stock listed in the Award
Notice as “Number of Shares Subject to Option”.

2.Grant of Options.

(a)Effective as of the Date of Grant, for good and valuable consideration, the
Company hereby irrevocably grants to the Participant the right and option (the
“Option”) to purchase all or any part of the Shares, subject to, and in
accordance with, the terms, conditions and restrictions set forth in the Plan,
the Award Notice, and this Agreement.  The Participant acknowledges and agrees
that the Participant is entitled to no further rights or payments pursuant to
the Pre-Spin Award, and that following the grant of this Option, the Pre-Spin
Award will be terminated and the Participant shall be entitled to no further
rights or payments thereunder.

(b)The Option is not intended to qualify as an Incentive Stock Option within the
meaning of Section 422 of the Code.

3

--------------------------------------------------------------------------------

 

(c)This Agreement shall be construed in accordance and consistent with, and
subject to, the terms of the Plan (the provisions of which are incorporated
hereby by reference); and, except as otherwise expressly set forth herein, the
capitalized terms used in this Agreement shall have the same definitions as set
forth in the Plan. In the event of any conflict between one or more of this
Agreement, the Award Notice and the Plan, the Plan shall govern this Agreement
and the Award Notice, and the Agreement (to the extent not in conflict with the
Plan) shall govern the Award Notice.

3.Exercise Price. The price at which the Participant shall be entitled to
purchase the Shares upon the exercise of the Option shall be the Exercise Price
per share, subject to adjustment as provided in Section 11.

4.Exercisability of Option. The Option shall become vested and exercisable in
accordance with the schedule set forth on the Award Notice.

5.Duration of Option. The Option shall be exercisable to the extent and in the
manner provided herein for a period of ten (10) years from the Pre-Spin Award
Grant Date (the “Option Period”); provided, however, that the Option may be
earlier terminated as provided in Section 7 hereof.

6.Manner of Exercise and Payment.

(a)Subject to the terms and conditions of this Agreement and the Plan, the
Option may be exercised by delivery of written or electronic notice to the
Company in the manner prescribed in Section 7(d) of the Plan and as otherwise
set forth by the Committee from time to time. Such notice shall set forth the
number of Shares in respect of which the Option is being exercised and shall be
signed by the person or persons exercising the Option. In the event the Company
has designated an Award Administrator (as defined below), the Option may also be
exercised by giving notice (including through electronic means) in accordance
with the procedures established from time to time by the Award Administrator.
Any exercisable portion of the Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part, provided that partial
exercise shall be for whole shares of Common Stock only.

(b)Upon exercise of the Option pursuant to Section 6(a), unless otherwise
determined by the Committee, the Company shall withhold a number of Shares
otherwise deliverable to the Participant to pay (i) the full purchase price for
the Shares in respect of which the Option is being exercised and (ii) an amount
equal to or greater in value than the minimum applicable withholding taxes,
liabilities, and obligations, if any (but which may in no event be greater than
the maximum statutory withholding amounts in the Participant’s jurisdiction)
(“Withholding Taxes”) associated with such exercise (except to the extent the
Participant shall have a written agreement with the Company or any of its
Affiliates under which the Company or an Affiliate of the Company is responsible
for payment of taxes with respect to the issuance of the Shares, in which case
the full number of Shares shall be issued). The number of Shares to be withheld
or otherwise used for payment shall be calculated using the closing price per
Share on the New York Stock Exchange (or other principal exchange on which the
Shares then trade) on the trading day immediately prior to the date of delivery
of the Shares. Notwithstanding the foregoing, unless otherwise determined by the
Committee, the Participant may otherwise elect to

4

--------------------------------------------------------------------------------

 

make all or a portion of such payments in cash, check, cash equivalent, and/or
Shares, or as provided in Section 14(d) of the Plan.

(c)Upon receipt of the notice of exercise and any payment or other documentation
as may be necessary pursuant to Sections 6(a) and 6(b) relating to the Shares in
respect of which the Option is being exercised, the Company shall, subject to
the Plan and this Agreement, take such action as may be necessary to effect the
transfer to the Participant of the number of Shares as to which such exercise
was effective.

(d)The Participant shall not be deemed to be the holder of, or to have any of
the rights and privileges of a stockholder of the Company (including the right
to vote or receive dividends) in respect of, Shares purchased upon exercise of
the Option until (i) the Option shall have been exercised pursuant to the terms
of this Agreement and the Participant shall have paid the full purchase price
for the number of Shares in respect of which the Option was exercised and any
applicable Withholding Taxes and (ii) the Company shall have issued the Shares
in connection with such exercise.

7.Termination of Employment.

(a)Subject to Section 7(c) or Section 7(d) below, in the event that the
Participant’s employment with the Company Group terminates for any reason, any
unvested portion of the Option shall be forfeited and all of the Participant’s
rights hereunder with respect to such unvested portion of the Option shall
terminate as of the effective date of termination (the “Termination Date”)
(unless otherwise provided for by the Committee in accordance with the Plan).

(b)If the Participant’s employment is terminated by any member of the Company
Group for Cause or by the Participant when grounds existed for Cause at the time
thereof, the vested and unvested portions of the Option shall terminate as of
the Termination Date.

(c)The Option shall become immediately vested and exercisable as of the
Termination Date as to all of the Shares subject to the Option if the
Participant’s employment with the Company Group shall be terminated:

(i)by the Company Group due to or during Participant’s Disability or due to
Participant’s death; or

(ii)by the Company Group without Cause if such termination of Participant’s
employment occurs within 12 months following a Change in Control (for the
avoidance of doubt, a Change in Control alone shall not, also, result in any
vesting hereunder).

(d)In the event the Participant’s employment with the Company Group terminates
as a result of the Participant’s Retirement after the date that is six months
after the Pre-Spin Award Grant Date, the Option shall continue to vest and
become exercisable, notwithstanding such termination of employment, in
accordance with the schedule set forth in the Award Notice so long as no
Restrictive Covenant Violation occurs, as determined by the Committee, or its
designee, in its sole discretion, prior to the applicable vesting date. As a
pre-condition to the Participant’s right to continued vesting following
Retirement, the Committee, or

5

--------------------------------------------------------------------------------

 

its designee, may require the Participant to certify in writing prior to each
applicable vesting date that no Restrictive Covenant Violation has occurred.

(e)In the event (i) the Participant’s employment with the Company Group is
terminated by the Company due to death or Disability, each outstanding vested
Option shall remain exercisable for one year thereafter (but in no event beyond
the Option Period) (ii) the Participant’s employment is terminated due to a
Retirement each outstanding vested Option (whether such Option becomes vested
before, on, or after the Termination Date) shall remain exercisable for five
years after the Termination Date (but in no event beyond the Option Period), and
(iii) the Participant’s employment with the Company Group is terminated for any
other reason (subject to Section 7(b)), each outstanding vested Option shall
remain exercisable for ninety (90) days thereafter (but in no event beyond the
Option Period); provided that, in each case, the Option Period shall expire
immediately upon the occurrence of a Restrictive Covenant Violation.

(f)The Participant’s rights with respect to the Option shall not be affected by
any change in the nature of the Participant’s employment so long as the
Participant continues to be an employee of the Company Group. Whether (and the
circumstances under which) employment has terminated and the determination of
the Termination Date for the purposes of this Agreement shall be determined by
the Committee (or, with respect to any Participant who is not a director or
“officer” as defined under Rule 16a-1(f) under the Exchange Act, its designee,
whose good faith determination shall be final, binding and conclusive; provided,
that such designee may not make any such determination with respect to the
designee’s own employment for purposes of the Option).

8.Restrictions on Transfer. The Participant may not assign, alienate, pledge,
attach, sell or otherwise transfer or encumber the Option or the Participant’s
right under the Option to receive Shares, except other than by will or by the
laws of descent and distribution and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any of its Affiliates; provided that the
designation of a beneficiary (if permitted by the Committee) shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.

9.Repayment of Proceeds; Clawback Policy. If a Restrictive Covenant Violation
occurs or the Company discovers after a termination of employment that grounds
existed for Cause at the time thereof, then the Participant shall be required,
in addition to any other remedy available (on a non-exclusive basis), to pay to
the Company, within 10 business days of the Company’s request to the Participant
therefor, an amount equal to the excess, if any, of (a) the aggregate after-tax
proceeds (taking into account all amounts of tax that would be recoverable upon
a claim of loss for payment of such proceeds in the year of repayment) the
Participant received upon the sale or other disposition of, or distributions in
respect of, the Options and any Shares acquired in respect thereof over (b) the
aggregate Cost (if any) of such Shares. For purposes of this Agreement, “Cost”
means, in respect of any Share, the amount paid by the Participant for the Share
(excluding, for the avoidance of doubt, any Withholding Taxes), as
proportionately adjusted for corporate transactions and other recapitalizations
and less the amount of any dividends or distributions made with respect to the
Share; provided that Cost may not be less than zero. Any reference in this
Agreement to grounds existing for a termination of

6

--------------------------------------------------------------------------------

 

employment with Cause shall be determined without regard to any notice period,
cure period, or other procedural delay or event required prior to finding of or
termination with, Cause.  The Option and all proceeds of the Option shall be
subject to the Company’s Clawback Policy, as in effect from time to time, to the
extent the Participant is a director or “officer” as defined under Rule 16a-1(f)
of the Exchange Act.

10.No Right to Continued Employment. Neither the Plan nor this Agreement nor the
Participant’s receipt of the Option hereunder shall impose any obligation on the
Company or any of its Affiliates to continue the employment or engagement of the
Participant. Further, the Company or any of its Affiliates (as applicable) may
at any time terminate the employment or engagement of the Participant, free from
any liability or claim under the Plan or this Agreement, except as otherwise
expressly provided herein.

11.Adjustments. The terms of this Agreement, including, without limitation, (a)
the number of Shares subject to the Option and (b) the Exercise Price specified
herein, shall be subject to adjustment in accordance with Section 12 of the
Plan.

12.Award Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. The Option granted hereunder is subject to the Plan. The terms and
provisions of the Plan, as it may be amended from time to time, are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.

13.Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.

14.Governing Law; Venue; Language. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware
applicable to contracts made and performed wholly within the State of Delaware,
without giving effect to the conflict of laws provisions thereof. Any suit,
action or proceeding with respect to this Agreement (or any provision
incorporated by reference), or any judgment entered by any court in respect of
any thereof, shall be brought in any court of competent jurisdiction in the
State of New York or the State of Delaware, and each of the Participant, the
Company, and any transferees who hold a portion of the Option pursuant to a
valid assignment, hereby submits to the exclusive jurisdiction of such courts
for the purpose of any such suit, action, proceeding, or judgment. Each of the
Participant, the Company, and any transferees who hold a portion of the Option
pursuant to a valid assignment hereby irrevocably waives (a) any objections
which it may now or hereafter have to the laying of the venue of any suit,
action, or proceeding arising out of or relating to this Agreement brought in
any court of competent jurisdiction in the State of Delaware or the State of New
York, (b) any claim that any such suit, action, or proceeding brought in any
such court has been brought in any inconvenient forum and (c) any right to a
jury trial. If the Participant has received a copy of this Agreement (or the
Plan or any other document related hereto or thereto) translated into a language
other than English, such translated copy is qualified in its entirety by

7

--------------------------------------------------------------------------------

 

reference to the English version thereof, and in the event of any conflict the
English version will govern.

15.Successors in Interest. Any successor to the Company shall have the benefits
of the Company under, and be entitled to enforce, this Agreement. Likewise, the
Participant’s legal representative shall have the benefits of the Participant
under, and be entitled to enforce, this Agreement. All obligations imposed upon
the Participant and all rights granted to the Company under this Agreement shall
be final, binding and conclusive upon the Participant’s heirs, executors,
administrators and successors.

16.Data Privacy Consent.

(a)General. The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this Agreement and any other Option grant
materials by and among, as applicable, the Participant’s employer or contracting
party (the “Employer”) and the Company for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that the Company may hold certain personal
information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, work location and phone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, hire date, any shares of stock or directorships
held in the Company, details of all awards or any other entitlement to shares
awarded, cancelled, exercised, vested, unvested or outstanding in the
Participant’s favor, for the purpose of implementing, administering and managing
the Plan (“Personal Data”).

(b)Use of Personal Data; Retention. The Participant understands that Personal
Data may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, now or in the future, that these
recipients may be located in the Participant’s country or elsewhere, and that
the recipient’s country may have different data privacy laws and protections
than the Participant’s country. The Participant understands that the Participant
may request a list with the names and addresses of any potential recipients of
the Personal Data by contacting the Participant’s local human resources
representative. The Participant authorizes the recipients to receive, possess,
use, retain and transfer the Personal Data, in electronic or other form, for the
purposes of implementing, administering and managing the Participant’s
participation in the Plan. The Participant understands that Personal Data will
be held only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan. The Participant understands that the
Participant may, at any time, view Personal Data, request additional information
about the storage and processing of Personal Data, require any necessary
amendments to Personal Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Participant’s local human
resources representative.

(c)Withdrawal of Consent. The Participant understands that the Participant is
providing the consents herein on a purely voluntary basis. If the Participant
does not consent, or if the Participant later seeks to revoke the Participant’s
consent, the Participant’s employment status or service and career with the
Employer will not be adversely affected; the only consequence of the
Participant’s refusing or withdrawing the Participant’s consent is that the

8

--------------------------------------------------------------------------------

 

Company would not be able to grant Options or other equity awards to the
Participant or administer or maintain such awards.  Therefore, the Participant
understands that refusing or withdrawing the Participant’s consent may affect
the Participant’s ability to participate in the Plan. For more information on
the consequences of Participant’s refusal to consent or withdrawal of consent,
the Participant understands that the Participant may contact the Participant’s
local human resources representative.

17.Restrictive Covenants. The Participant acknowledges and recognizes the highly
competitive nature of the businesses of the Company and its Affiliates, that the
Participant will be allowed access to confidential and proprietary information
(including but not limited to trade secrets) about those businesses, as well as
access to the prospective and actual customers, suppliers, investors, clients
and partners involved in those businesses, and the goodwill associated with the
Company and its Affiliates. Participant accordingly agrees to the provisions of
Appendix A to this Agreement (the “Restrictive Covenants”).  For the avoidance
of doubt, the Restrictive Covenants contained in this Agreement are in addition
to, and not in lieu of, any other restrictive covenants or similar covenants or
agreements between the Participant and the Company or any of its Affiliates.  

18.Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By accepting this Agreement and the grant of the Option evidenced
hereby, the Participant expressly acknowledges that (a) the Plan is
discretionary in nature and may be suspended or terminated by the Company at any
time; (b) the grant of the Option is a one-time benefit that does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options; (c) all determinations with respect to future option grants, if
any, including the grant date, the number of Shares granted, the exercise price
and the exercise date or dates, will be at the sole discretion of the Company;
(d) the Participant’s participation in the Plan is voluntary; (e) the value of
the Option is an extraordinary item of compensation that is outside the scope of
the Participant’s employment contract, if any, and nothing can or must
automatically be inferred from such employment contract or its consequences; (f)
Options are not part of normal or expected compensation for any purpose and are
not to be used for calculating any severance, resignation, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments, the Participant waives any claim on such basis and, for the
avoidance of doubt, the Option shall not constitute an “acquired right” under
the applicable law of any jurisdiction; (g) if the underlying Shares do not
increase in value, the Option will have no value; (h) if the Participant
exercises the Option and acquires Shares, the value of such Shares may increase
or decrease in value, even below the exercise price; and (i) the future value of
the underlying Shares is unknown and cannot be predicted with certainty. In
addition, the Participant understands, acknowledges and agrees that the
Participant will have no rights to compensation or damages related to option
proceeds in consequence of the termination of the Participant’s employment for
any reason whatsoever and whether or not in breach of contract.

19.Award Administrator. The Company may from time to time designate a third
party (an “Award Administrator”) to assist the Company in the implementation,
administration and management of the Plan and any Options granted thereunder,
including by sending award notices on behalf of the Company to Participants, and
by facilitating through electronic means acceptance of Agreement by Participants
and Option exercises by Participants.

9

--------------------------------------------------------------------------------

 

20.Book Entry Delivery of Shares. Whenever reference in this Agreement is made
to the issuance or delivery of certificates representing one or more Shares, the
Company may elect to issue or deliver such Shares in book entry form in lieu of
certificates.

21.Electronic Delivery and Acceptance.  The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means.  The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

22.Acceptance and Agreement by the Participant. By accepting this Option
(including through electronic means), the Participant agrees to be bound by the
terms, conditions, and restrictions set forth in the Plan, this Agreement, and
the Company’s policies, as in effect from time to time, relating to the Plan.

23.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant's participation in the Plan, or the Participant's acquisition or
sale of the underlying Shares.  The Participant is hereby advised to consult
with his or her own personal tax, legal and financial advisors regarding his or
her participation in the Plan before taking any action related to the Plan.

24.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant's participation in the Plan, on the Option
and on any Shares acquired under the Plan, to the extent the Company determines
it is necessary or advisable for legal or administrative reasons, and to require
the Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

25.Waiver. The Participant acknowledges that a waiver by the Company of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by the
Participant or any other participant in the Plan.

26.Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one in the same agreement.

[Signatures follow]

 

 

10

--------------------------------------------------------------------------------

 

 

PARK HOTELS & RESORTS INC.

 

By:

 

 

Acknowledged and Agreed

as of the date first written above:

 

 

Participant Signature

 

 

 

 

--------------------------------------------------------------------------------

Appendix A - 1

 

APPENDIX A

Restrictive Covenants

 

 

1.

Non-Competition; Non-Solicitation.

(a)Participant acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its Affiliates and accordingly agrees as follows:

(i)During Participant’s employment with the Company or its Affiliates (the
“Employment Term”) and for a period that ends on the later of (A) one year
following the date Participant ceases to be employed by the Company or any of
its Affiliates or (B) the last date any portion of the Award granted under this
Agreement is eligible to vest if Participant ceases to be employed by the
Company or any of its Affiliates as a result of the Participant’s Retirement
(the “Restricted Period”), Participant will not, whether on Participant’s own
behalf or on behalf of or in conjunction with any person, firm, partnership,
joint venture, association, corporation or other business organization, entity
or enterprise whatsoever (“Person”), directly or indirectly solicit or assist in
soliciting in competition with the Restricted Group in the Business, the
business of any then current or prospective client or customer with whom
Participant (or his direct reports) had personal contact or dealings on behalf
of the Company or any of its Affiliates during the one-year period preceding
Participant’s termination of employment.

(ii)During the Restricted Period, Participant will not directly or indirectly:

(A)engage in the Business providing services in the nature of the services
Participant provided to the Company at any time in the one year prior to the
termination of Participant's employment, for a Competitor;

(B)enter the employ of, or render any services to, a Competitor, except where
such employment or services do not relate in any manner to the Business;

(C)acquire a financial interest in, or otherwise become actively involved with,
a Competitor, directly or indirectly, as an individual, partner, shareholder,
officer, director, principal, agent, trustee or consultant; or

(D)intentionally and adversely interfere with, or attempt to adversely interfere
with, business relationships between the members of the Restricted Group and any
of their clients, customers, suppliers, partners, members or investors.

(iii)Notwithstanding anything to the contrary in this Appendix A, Participant
may, directly or indirectly own, solely as an investment, securities of any
Person engaged in a Business (including, without limitation, a Competitor) which
are publicly traded on a national or regional stock exchange or on the
over-the-counter market if Participant (A) is not a controlling person of, or a
member of a group which controls, such person and (B) does not, directly or
indirectly, own 2% or more of any class of securities of such Person.

 

--------------------------------------------------------------------------------

Appendix A - 2

 

(iv)During the Restricted Period, Participant will not, whether on Participant’s
own behalf or on behalf of or in conjunction with any Person, directly or
indirectly:

(A)solicit or encourage any executive-level employee of the Restricted Group,
with whom Participant has had material business contact during the Employment
Term or, if no longer an employee, in the one year prior to the termination of
Participant’s employment with any member of the Company Group to leave the
employment of the Restricted Group to become affiliated in any respect with a
Competitor or otherwise be engaged in the Business; or

(B)hire any such executive-level employee to become affiliated in any respect
with a Competitor or otherwise be engaged in the Business and with whom
Participant had material business contact in the one year prior to the
termination of Participant’s employment with the Company, who (x) was employed
by the Restricted Group as of the date of Participant’s termination of
employment with the Company or any of its Affiliates or (y) left the employment
of the Restricted Group within one year after, the termination of Participant’s
employment with the Company or any of its Affiliates.

(v)For purposes of this Agreement:

(A)“Restricted Group” shall mean the Company Group and, to the extent engaged in
the Business, its Affiliates, provided, however, that for the purposes of this
definition, an “Affiliate” shall not include any portfolio company of The
Blackstone Group L.P. or its Affiliates(other than the Company Group).

(B)“Business” shall mean the business of owning (but not the business of
operating, managing and/or franchising) hotel and lodging properties.

(C)“Competitor” shall mean (x) during the Employment Term and, for a period of
six months following the date Participant ceases to be employed by the Company,
any person engaged in the Business and (y) thereafter, any publicly-traded real
estate investment trust engaged in the Business, including Host Hotels &
Resorts, Inc., LaSalle Hotel Properties, Pebblebrook Hotel Trust, Sunstone Hotel
Investors, Inc., Chesapeake Lodging Trust, Diamondrock Hospitality Company, RLJ
Lodging Trust, and Ryman Hospitality Properties, Inc.

(b)It is expressly understood and agreed that although Participant and the
Company consider the restrictions contained in this Section 1 to be reasonable,
if a judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Appendix A is
an unenforceable restriction against Participant, the provisions of this
Appendix A shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable.  Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Appendix
A is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein. Notwithstanding the foregoing, if
Participant’s

 

--------------------------------------------------------------------------------

Appendix A - 3

 

principal place of employment on the date hereof is located in Virginia, then
this Section 1(b) of this Appendix A shall not apply following Participant’s
termination of employment to the extent any such provision is prohibited by
applicable Virginia law.

(c)The period of time during which the provisions of this Section 1 shall be in
effect shall be extended by the length of time during which Participant is in
breach of the terms hereof as determined by any court of competent jurisdiction
on the Company’s application for injunctive relief.

 

(d)Notwithstanding the foregoing, if Participant’s principal place of employment
on the date hereof is located in California or any other jurisdiction where any
provision of this Section 1 is prohibited by applicable law, then the provisions
of this Section 1 shall not apply following Participant’s termination of
employment to the extent any such provision is prohibited by applicable law.

 

2.

Confidentiality; Non-Disparagement; Intellectual Property; Protected Rights.

(a)Confidentiality.  

(i)Participant will not at any time (whether during or after Participant’s
employment with the Company) (x) retain or use for the benefit, purposes or
account of Participant or any other Person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
or any of its Affiliates (other than its professional advisers who are bound by
confidentiality obligations or otherwise in performance of Participant’s duties
under Participant’s employment and pursuant to customary industry practice), any
non-public, proprietary or confidential information --including without
limitation trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals --
concerning the past, current or future business, activities and operations of
the Company, its Subsidiaries or Affiliates and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board.

(ii)“Confidential Information” shall not include any information that is (a)
generally known to the industry or the public other than as a result of
Participant’s breach of this covenant; (b) made legitimately available to
Participant by a third party without breach of any confidentiality obligation of
which Participant has knowledge; or (c) required by law to be disclosed;
provided that, unless otherwise provided under applicable law, with respect to
subsection (c) Participant shall give prompt written notice to the Company of
such requirement, disclose no more information than is so required, and
reasonably cooperate with any attempts by the Company to obtain a protective
order or similar treatment.

 

--------------------------------------------------------------------------------

Appendix A - 4

 

(iii)Except as required by law, Participant will not disclose to anyone, other
than Participant’s family (it being understood that, in this Agreement, the term
“family” refers to, Participant’s spouse, minor children, parents and spouse’s
parents) and advisors, the existence or contents of this Agreement; provided
that Participant may disclose to any prospective future employer the provisions
of this Appendix A.  This Section 2(a)(iii) shall terminate if the Company
publicly discloses a copy of this Agreement (or, if the Company publicly
discloses summaries or excerpts of this Agreement, to the extent so disclosed).

(iv)Upon termination of Participant’s employment with the Company or any of its
Affiliates for any reason, Participant shall (x) cease and not thereafter
commence use of any Confidential Information or intellectual property (including
without limitation, any patent, invention, copyright, trade secret, trademark,
trade name, logo, domain name or other source indicator) owned or used by the
Company, its Subsidiaries or Affiliates; and (y) immediately destroy, delete, or
return to the Company, at the Company’s option, all originals and copies in any
form or medium (including memoranda, books, papers, plans, computer files,
letters and other data) in Participant’s possession or control (including any of
the foregoing stored or located in Participant’s office, home, laptop or other
computer, whether or not Company property) that contain Confidential
Information, except that Participant may retain only those portions of any
personal notes, notebooks and diaries that do not contain any Confidential
Information.  

(b)Non-Disparagement.  During Participant’s Employment Term and at all times
thereafter (including following the termination of Participant’s Employment Term
for any reason), Participant will not to intentionally make any statement that
criticizes, ridicules, disparages or is otherwise derogatory of the Company, any
of its Affiliates, or any of their respective officers, directors, stockholders,
employees or other service providers, or any product or service offered by the
Company or any of its Affiliates; provided, however, that nothing contained in
this Section 2(b) shall preclude Participant from providing truthful testimony
in any legal proceeding, or making any truthful statement (i) to any
governmental agency; (ii) as required or permitted by applicable law or
regulation; (iii) as required by court order or other legal process; or (iv)
after the Restricted Period, for any legitimate business reason.

(c)Intellectual Property.

(i)If Participant has created, invented, designed, developed, contributed to or
improved any works of authorship, inventions, intellectual property, materials,
documents or other work product (including without limitation, research,
reports, software, databases, systems, applications, presentations, textual
works, content, or audiovisual materials) (“Works”), either alone or with third
parties, prior to Participant’s employment by the Company or any of its
Affiliates, that are relevant to or implicated by such employment (“Prior
Works”), Participant hereby grants the Company a perpetual, non-exclusive,
royalty-free, worldwide, assignable, sublicensable license under all rights and
intellectual property rights (including rights under patent, industrial
property, copyright, trademark, trade secret, unfair competition and related
laws) therein for all purposes in connection with the Company’s current and
future business.

 

--------------------------------------------------------------------------------

Appendix A - 5

 

(ii)If Participant creates, invents, designs, develops, contributes to or
improves any Works, either alone or with third parties, at any time during
Participant’s employment by the Company and within the scope of such employment
and with the use of any Company resources (“Company Works”), Participant shall
promptly and fully disclose same to the Company and hereby irrevocably assigns,
transfers and conveys, to the maximum extent permitted by applicable law, all
rights and intellectual property rights therein (including rights under patent,
industrial property, copyright, trademark, trade secret, unfair competition and
related laws) to the Company to the extent ownership of any such rights does not
vest originally in the Company.  

(iii)Participant shall take all reasonably requested actions and execute all
reasonably requested documents (including any licenses or assignments required
by a government contract) at the Company’s expense (but without further
remuneration) to assist the Company in validating, maintaining, protecting,
enforcing, perfecting, recording, patenting or registering any of the Company’s
rights in the Prior Works and Company Works.  If the Company is unable for any
other reason, after reasonable attempt, to secure Participant’s signature on any
document for this purpose, then Participant hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as
Participant’s agent and attorney in fact, to act for and in Participant’s behalf
and stead to execute any documents and to do all other lawfully permitted acts
required in connection with the foregoing.

(iv)Participant shall not improperly use for the benefit of, bring to any
premises of, divulge, disclose, communicate, reveal, transfer or provide access
to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third
party.  Participant shall comply with all relevant policies and guidelines of
the Company that are from time to time previously disclosed to Participant,
including regarding the protection of Confidential Information and intellectual
property and potential conflicts of interest.  Participant acknowledges that the
Company may amend any such policies and guidelines from time to time, and that
Participant remains at all times bound by their most current version from time
to time previously disclosed to Participant.  

(d)Protected Rights.  Nothing contained in this Agreement limits Participant’s
ability to (i) disclose any information to governmental agencies or commissions
as may be required by law, or (ii) file a charge or complaint with, or
communicate with, any governmental agency or commission, or otherwise
participate in any investigation or proceeding that may be conducted by a
governmental agency or commission, without notice to the Company.  This
Agreement does not limit Participant’s right to seek and obtain a whistleblower
award for providing information relating to a possible securities law violation
to the Securities and Exchange Commission.

The provisions of Section 2 hereof shall survive the termination of
Participant’s employment for any reason (except as otherwise set forth in
Section 2(a)(iii) hereof).

 

 